           Case 18-17422-jkf          Doc 69-1 Filed 01/15/20 Entered 01/15/20 20:04:48                                Desc
                                         Exhibit Default Letter Page 1 of 1



                                           PHELAN HALLINAN DIAMOND &
                                                   JONES, LLP
                                                 1617 JFK Boulevard, Suite 1400
                                                     One Penn Center Plaza
                                                     Philadelphia, PA 19103
                                                          215-563-7000
                                                 Bankruptcy Fax # 215-568-7616
Jerome Blank, Esquire                                                                           REPRESENTING LENDERS IN
BANKRUPTCY ATTORNEY                                                                                    Pennsylvania


     12/20/2019

     BRAD J. SADEK, ESQUIRE
     1315 WALNUT STREET, SUITE 502
     PHILADELPHIA, PA 19107
     SENT VIA REGULAR MAIL AND EMAILED TO brad@sadeklaw.com

     RE:        TITUS
                Bankruptcy No.: 18-17422 JKF

     Dear Counselor:

              Our client has advised us that payments have not been made in accordance with the terms of the Stipulation
     agreed to by the parties and approved by the Bankruptcy Court by an Order entered on June 4, 2019.
                Pursuant to the terms of the Stipulation, your client has failed to make regular monthly payments, for the months
     of November 2019 through December 2019 in the amount of $1,626.08, with an additional Stipulation payment in the
     amount of $816.11 for the month of November 2019, less Debtors' suspense in the amount of $63.95. In order to cure this
     default, it will be necessary for your client to remit $4,004.32, representing payments past due under the terms of the
     Stipulation, within ten (10) days from the date of this letter.
            Your clients' payment to cure this default should be remitted to: Phelan Hallinan Diamond & Jones, LLP,
     1617 JFK Boulevard, Suite 1400, One Penn Center Plaza, Philadelphia, PA 19103, ATTN: BK DEPT and made
     payable to CALIBER HOME LOANS, INC.
              If your client does not remit the above amount within the ten (10) day period, we will certify default
     with the Bankruptcy Court and request relief from the automatic stay.

                                                                    JESSICA GREGG, Legal Assistant
                                                                    Phelan Hallinan Diamond & Jones, LLP

     cc:    EDWARD f. TITUS
            JESSICA A. TITUS
            CALIBER HOME LOANS, INC.
      THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION WE
      OBTAIN WILL BE USED FOR THAT PURPOSE. IF YOU HAVE PREVIOUSLY RECEIVED A DISCHARGE
      IN BANKRUPTCY, THIS CORRESPONDENCE IS NOT AND SHOULD NOT BE CONSTRUED TO BE AN
      ATTEMPT TO COLLECT A DEBT, BUT ONLY ENFORCEMENT OF A LIEN AGAINST PROPERTY
